EXHIBIT 10

THIRD AMENDMENT TO CREDIT AGREEMENT

            THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Third Amendment") is
dated as of the 10th day of November, 2005, among PARKWAY PROPERTIES, LP
("Borrower"), 111 CAPITOL BUILDING LIMITED PARTNERSHIP, PARKWAY JACKSON LLC,
PARKWAY LAMAR LLC, PARKWAY PROPERTIES, INC. and PARKWAY PROPERTIES, GENERAL
PARTNERS, INC. (collectively, the "Guarantors"), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the "Agent"), WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead
Arranger and Sole Book Runner (the "Lead Arranger"), and the lenders a party
hereto (collectively, the "Lenders").

W I T N E S S E T H:

            WHEREAS, the Borrower, the Agent and the Lenders executed and
delivered that certain Credit Agreement, dated as of February 6, 2004, amended
by that certain First Amendment to Credit Agreement, dated as of June 16, 2004
and that certain Second Amendment to Credit Agreement dated as of March 31, 2005
(as amended, the "Credit Agreement");

            WHEREAS, the Borrower has requested, and the Agent and the Lenders
have agreed to, certain amendments to the Credit Agreement, subject to the terms
and conditions hereof;

            NOW, THEREFORE, for and in consideration of the above premises and
other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged by the parties hereto, the Borrower, the Guarantors, the
Agent and the Lenders hereby covenant and agree as follows:

            1.                  Definitions.  Unless otherwise specifically
defined herein, each term used herein which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.  Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Agreement" and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

            2.                  Modification of the Credit Agreement.  The
Borrower, the Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

                                (a)                By deleting the number "1.82"
appearing in the fourth (4th) line of the definition of "Pool Availability",
appearing in Section 1.1 of the Credit Agreement, and inserting in lieu thereof
the number "1.67";

                                (b)               By deleting the words and
numbers "nine percent (9%)" appearing in the fifth (5th) line of the definition
of "Value", appearing in Section 1.1 of the Credit Agreement, and inserting in
lieu thereof the words and numbers "eight and one-half percent (8.5%)";

                                (c)                By deleting the words and
numbers "one hundred eighty-two percent (182%)" appearing in the sixth (6th)
line of Section 7.12(b)(i) of the Credit Agreement, and inserting in lieu
thereof the words and numbers "one hundred sixty-seven percent (167%)"; and

1

--------------------------------------------------------------------------------


                                (d)               By deleting in its entirety
Section 9.1(f) of the Credit Agreement, and inserting in lieu thereof the
following:

                                        "(f)       the Debt to Total Asset Value
Ratio to exceed sixty (60%) at any time; and"

            3.                  Restatement of Representations and Warranties. 
The Borrower and Guarantors hereby restate and renew each and every
representation and warranty heretofore made by them in the Credit Agreement and
the other Loan Documents as fully as if made on the date hereof (except to the
extent such representations and warranties expressly relate to an earlier date)
and with specific reference to this Third Amendment and all other loan documents
executed and/or delivered in connection herewith.

            4.                  References to Credit Agreement.  All references
in the Loan Documents to the Credit Agreement shall be deemed a reference to the
Credit Agreement, as modified and amended herein.

            5.                  Acknowledgment of the Borrower and Guarantors. 
The Borrower and Guarantors hereby acknowledge, represent and agree that the
Loan Documents, as modified and amended herein, remain in full force and effect
and constitute the valid and legally binding obligation of the Borrower and
Guarantors enforceable against the Borrower and Guarantors in accordance with
their respective terms, and that the execution and delivery of this Third
Amendment does not constitute, and shall not be deemed to constitute, a release,
waiver or satisfaction of the Borrower's or any Guarantors' obligations under
the Loan Documents.

            6.                  No Default.  By execution hereof, the Borrower
and Guarantors certify that each of them is and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Third Amendment, and that no Default or Event of Default has occurred and is
continuing.

            7.                  Waiver of Claims. The Borrower and Guarantors
acknowledge, represent and agree that none of the Borrower or any Guarantor has
any defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loan or with respect to any acts or omissions of the Agent or any
Lender, or any past or present officers, agents or employees of the Agent or any
Lender, and the Borrower and each Guarantor does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

            8.                  Ratification.  Except as hereinabove set forth,
all terms, covenants and provisions of the Credit Agreement remain unaltered and
in full force and effect, and the parties hereto do hereby expressly ratify and
confirm the Loan Documents and the Credit Agreement as modified and amended
herein.  Nothing in this Third Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of the Borrower and Guarantors
under the Loan Documents.

                                                                            
2                                                                            

--------------------------------------------------------------------------------


            9.                  Counterparts.  This Third Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered (which may
be by telecopier pursuant to Section 14 below) shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument.

            10.              Section References.  Section titles and references
used in this Third Amendment shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreements among the parties
hereto evidenced hereby.

            11.              Further Assurances.  The Borrower and Guarantors
agree to take such further actions as the Agent shall reasonably request in
connection herewith to evidence the amendments herein contained.

            12.              Governing Law.  This Third Amendment shall be
governed by and construed and interpreted in accordance with, the laws of the
State of Georgia.

            13.              Conditions Precedent.  This Third Amendment shall
become effective only upon (i) execution hereof by the Agent and Arranger, and
(ii) execution and return to counsel for the Agent at the telecopier number set
forth below of a copy hereof by the Borrower, the Guarantors and the Requisite
Lenders.  Executed copies hereof shall be sent by facsimile to counsel for the
Agent, McKenna Long & Aldridge, LLP, Attention: William F. Timmons, at
Telecopier number 404‑527‑4198, Confirmation number 404-527-8380.

[SIGNATURES COMMENCE ON NEXT PAGE]

                                                                            
3                                                                            

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the Borrower, the Guarantors, the Agent, and the
Lenders have caused this Third Amendment to be duly executed, under seal, by
their duly authorized officers as of the day and year first above written.

BORROWER:

PARKWAY PROPERTIES LP, a Delaware limited

partnership

 

                                                                       
By:       Parkway Properties General Partners, Inc., a

                                                                                   
Delaware corporation, General Partner

                                                                       
By:                                                                             
                                                                       
Name:                                                                        
                                                                       
Title:                                                                           

                                                                        
By:                                                                             
                                                                        
Name:                                                                        
                                                                        
Title:                                                                           

GUARANTORS:

111 CAPITOL BUILDING LIMITED PARTNERSHIP,

a Delaware limited partnership

 

                                                                       
By:       Parkway Jackson LLC, a Mississippi limited

                                                                                   
liability company, its sole general partner

 

By:       Parkway Properties LP, a Delaware limited

            partnership, its sole member

 

By:       Parkway Properties General Partners,

            Inc., a Delaware corporation, its sole

            general partner

By:                                                      
Name:                                                 
Title:                                                    

By:                                                      
Name:                                                 
Title:                                                    



[Signatures Continued on Next Page]

                                                                            
4                                                                            

--------------------------------------------------------------------------------


[Signature Page to Third Amendment to Credit Agreement with Parkway Properties
LP]

 

PARKWAY JACKSON LLC, a Mississippi limited

liability company, its sole general partner

 

                                                                       
By:       Parkway Properties LP, a Delaware limited

                                                                                   
partnership, its sole member

 

By:       Parkway Properties General Partners, Inc., a

            Delaware corporation, its sole general

            partner

By:                                                                  
Name:                                                             
Title:                                                                

By:                                                                  
Name:                                                             
Title:                                                                

PARKWAY LAMAR LLC, a Mississippi limited liability

company

 

                                                                       
By:       Parkway Properties LP, a Delaware limited

                                                                                   
partnership, its sole member

 

By:       Parkway Properties General Partners, Inc., a

            Delaware corporation, its sole general

            partner

By:                                                                  
Name:                                                             
Title:                                                                

By:                                                                  
Name:                                                             
Title:                                                                



[Signatures Continued on Next Page]

                                                                            
5                                                                            

--------------------------------------------------------------------------------


[Signature Page to Third Amendment to Credit Agreement with Parkway Properties
LP]

PARKWAY PROPERTIES, INC., a Maryland

corporation

By:                                                                                          
Name:                                                                                     
Title:                                                                                        

By:                                                                                          
Name:                                                                                     
Title:                                                                                        

 

 

 

PARKWAY PROPERTIES, GENERAL PARTNERS,

INC., a Delaware corporation

By:                                                                                          
Name:                                                                                     
Title:                                                                                        

 

By:                                                                                          
Name:                                                                                     
Title:                                                                                        

 

LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION, as

Agent, as a Lender, as Swingline Lender and as Issuing

Lender

 

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

[Signatures Continued On Next Page]

                                                                            
6                                                                            

--------------------------------------------------------------------------------


[Signature Page to Third Amendment to Credit Agreement with Parkway Properties
LP]

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent and as a Lender

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, NA), as Co-Documentation Agent

and as a Lender

 

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

WELLS FARGO BANK, N.A., as Co-Documentation

Agent and as a Lender



By:                                                                                         
Name:                                                                                    
Title:                                                                                       

US BANK, NATIONAL ASSOCIATION



By:                                                                                         
Name:                                                                                    
Title:                                                                                       

[Signatures Continued On Next Page]

                                                                            
7                                                                            

--------------------------------------------------------------------------------


[Signature Page to Third Amendment to Credit Agreement with Parkway Properties
LP]

KEYBANK NATIONAL ASSOCIATION

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

TRUSTMARK NATIONAL BANK

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

UNION PLANTERS BANK, NATIONAL

ASSOCIATION

 

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

COMPASS BANK

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

FIRST TENNESSEE BANK

By:                                                                                         
Name:                                                                                    
Title:                                                                                       

                                                                            
8                                                                            

--------------------------------------------------------------------------------